DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered. 
Response to Arguments
Applicant's arguments, see pages 7, filed 6/21/2022, with respect to the 112 rejections lodged in the previous action in view of the amendments to the claims have been fully considered, and are persuasive.  The 112 rejections have been withdrawn.
Regarding amended Claim 1, Applicant argues that Rexavier fails to teach the crankcase ventilation pipe formed on the turbocharger compressor housing and off-set from a center axis of a hollow cylindrical portion surrounding the compressor inlet duct portion.  While the Examiner agrees that Rexavier does not teach a crankcase ventilation pipe off-set from a center axis of a hollow cylindrical portion surrounding the compressor inlet duct, Examiner concludes, based on the evidence of record, it would  be a matter design choice to modify the position of the ventilation pipe. While Applicant states the recited portions of the specification, found on pages 9-10 of the remarks,  evidence benefits of the off-set position of the crankcase ventilation pipe, these assertions are not supported by the specification. The specification is silent regarding any purported benefits derived from the off-set positioning of the crankcase ventilation pipe/spigot.
Regarding amended Claim 15, Applicant argues that Rexavier fails to teach “the first passage is formed between the chamber forming part, and the inlet duct portion of the compressor housing”.  Examiner respectfully disagrees, as Rexavier teaches, in Fig 2, a first passage(218, “annular chamber”; Col 4, l. 41) is formed between the chamber forming part(208, “tubular wall”; Col 4, ll. 15-16) and the inlet duct portion(206,212) of the compressor housing.
Regarding amended Claim 19, Applicant argues that Rexavier fails to teach “a second passage between a chamber forming part position about an intake duct passage of the compressor housing and the compressor housing”.  Examiner respectfully disagrees and has provided an annotated figure below to further illustrate how Rexavier teaches the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "an intake duct passage" in line 8.  It is unclear of “an intake duct passage” in line 8 refers to the same or different structure as “an intake passage” of lines 3-4 of the claim, rendering the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, the limitations will be interpreted as referring to the same structure.  Examiner suggests amending the claim for consistency among like features.
Claim 20 is also indefinite by virtue of its dependency on Claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rexavier et al. (US 10132216), hereinafter: “Rexavier”.
In Reference to Claim 15
Rexavier teaches:
A system(100), comprising:
a crankcase ventilation duct(112) arranged at least in part adjacent to a compressor inlet(214,318), wherein surfaces of a compressor housing(202) shape a first passage(218, “annular chamber”; Col 4, l. 41) of the crankcase ventilation duct configured to direct crankcase gases to a portion of an inlet passage(206,212) directly upstream of the compressor inlet relative to a direction of intake air flow(clearly indicated by flow arrows in Fig 1, and Figs 2-3);
wherein the crankcase ventilation duct is in fluid communication with the portion of the inlet passage via a ventilation spigot(228; Col 4, ll. 63-67), wherein the ventilation spigot is offset to a side of a chamber forming part(208, “tubular wall” see Col 4, ll. 15-16; as shown in Fig 3, 228 appears to be offset to an upstream fresh air inlet side of 208) of a turbocharger assembly coupled to the compressor housing(Col 3, ll. 15-18), wherein the chamber forming part is positioned about an inlet duct portion of the compressor housing(as shown in Fig 2, 208 is positioned about inlet duct portion 206); and 
wherein the first passage is formed between the chamber forming part and the inlet duct portion of the compressor housing(as shown in Fig 2, 218 is formed between 208 and the inlet duct portion 206,212 of the compressor housing 202). 



In Reference to Claim 16
Rexavier teaches:
The system of claim 15(see rejection of claim 15 above), wherein the crankcase ventilation duct and the compressor housing are manufactured as a single piece(as clearly shown in Fig 2-3, pipe 228 is integrally formed with the compressor housing 202 as a single piece).
In Reference to Claim 17
Rexavier teaches:
The system of claim 15(see rejection of claim 15 above) wherein the crankcase ventilation duct is contiguous with the compressor housing and integrally formed therewith(as clearly shown in Fig 2-3, pipe 228 is integrally formed with the compressor housing 202 and contiguous therewith).
In Reference to Claim 18
Rexavier teaches:
The system of claim 15(see rejection of claim 15 above) wherein the first passage flows crankcase gases in a first direction before reaching a surface of the compressor housing portion, wherein the surface directs crankcase gases in a second direction perpendicular to the first direction, wherein the first direction is perpendicular to the direction of intake air flow(as shown in Fig 3, crankcase gases flow in a first direction parallel to 310 before reaching a surface of the housing 202, the flow is then directed in a second direction parallel to 302 towards 210 before entering 206,212; as clearly shown in Fig 2, 310 is perpendicular to 302).

In Reference to Claim 19
Rexavier teaches:
An engine system(100), comprising:
a compressor housing(202) and a crankcase ventilation duct(228) formed as a single-piece(as clearly shown in Fig 2-3, pipe 228 is integrally formed with the compressor housing 202 as a single piece); 
wherein a passage(218) configured to flow crankcase gases from a crankcase(104) to a portion of an intake passage(206, 212) directly upstream of a compressor inlet(214,318) is configured to flow crankcase gases through a ventilation spigot(228 forms both the crankcase ventilation duct and the ventilation spigot, equivalent to Applicant’s features 222 and 222c) in a first direction perpendicular to a direction of intake air flow in the intake passage and in a second direction opposite the direction of intake air flow through a second passage between a chamber forming part positioned about an intake duct passage of the compressor housing and the compressor housing(as shown in annotated Fig 3 below, crankcase gases flow in a first direction parallel to 310 before reaching a surface of the housing 202, the flow is then directed in a second direction parallel to 302 towards 210 through a second passage, formed between a chamber forming part 208 positioned about 206, and 202, which is opposite the direction of intake air flow, before entering 206,212; as clearly shown in Fig 2, 310 is perpendicular to 302; see annotated figure below) and in a third direction(see annotated figure below), wherein the third direction is a same direction as the first direction(see annotated figure below), prior to combining the crankcase gases and intake air of the intake air flow.

    PNG
    media_image1.png
    720
    884
    media_image1.png
    Greyscale


In Reference to Claim 20
Rexavier teaches:
The engine system of claim 19(see rejection of claim 19 above) wherein the compressor housing and the crankcase ventilation duct comprise an identical material(as shown in Fig 2-3, pipe 228 is integrally formed with the compressor housing 202 as a single piece and the hatching of the section cuts indicate identical material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rexavier.
In Reference to Claim 1
Rexavier teaches:
A turbocharger compressor housing(202; Col 3, ll. 15-18, Col 4, ll. 12-15) for a motor vehicle(Col 3, ll. 19-26), the housing comprising: a compressor housing portion(202) for housing at least a portion of a turbocharger compressor(Fig 2; Col 3, ll. 15-18);
a compressor inlet duct portion(206,212) configured to direct a flow of inlet gases(air, Fig 1; Col 4, ll. 27-35) to an inlet(214,318) of the turbocharger compressor; and
a crankcase ventilation pipe(228) formed on the turbocharger compressor housing(clearly shown in Fig 2) about an outer surface(outer surface of 208) of a hollow cylindrical portion surrounding the compressor inlet duct portion(208 is a hollow cylindrical portions surrounding 206), wherein the crankcase ventilation pipe is in fluidic communication with the inlet of the turbocharger compressor(Fig 1-3; Col 5, ll. 1-13 and Col 5, ll. 59 to Col 6, ll. 10) and is configured to direct crankcase ventilation gases into the turbocharger compressor(Fig 1; Col 5, ll. 59 to Col 6, ll. 10); and
wherein the crankcase ventilation pipe is integrally formed with the compressor housing portion(as clearly shown in Fig 2-3, pipe 228 is integrally formed with the compressor housing) .
Rexavier fails to teach:
	the crankcase ventilation pipe formed on the turbocharger compressor housing and off-set from a center axis of a hollow cylindrical portion surrounding the compressor inlet duct portion
	However, since the applicant has not disclosed that having the crankcase ventilation pipe formed on the turbocharger compressor housing off-set from a center axis of a hollow cylindrical portion surrounding the compressor inlet duct portion solves any stated problem or is for any particular purpose, and it appears orienting the crankcase ventilation pipe at virtually any angle to the outer surface would perform equally well, it would have been an obvious matter of design choice to modify the crankcase ventilation pipe formed on the turbocharger compressor housing to be tangential to an outer surface of a hollow cylindrical portion surrounding the compressor inlet duct portion as claimed as this would yield predictable results. In this case, the predictable result would be a crankcase ventilation pipe off-set from a center axis of a hollow cylindrical portion surrounding the compressor inlet duct which provides crankcase ventilation air to the compressor inlet duct to be mixed with fresh inlet air. 


In Reference to Claim 2
Rexavier teaches:
The turbocharger compressor housing of claim 1(see rejection of claim 1 above), wherein the turbocharger compressor housing is a one-piece metal component(as shown in Fig 2-3, the housing 202 is a one-piece metal component as the hatching of the cross section of the housing indicates a metal material in accordance with MPEP 608.02.IX).
In Reference to Claim 3
Rexavier teaches:
The turbocharger compressor housing of claim 1(see rejection of claim 1 above), wherein the crankcase ventilation pipe comprises an inlet opening, an outlet opening, and a duct portion extending between the inlet opening and the outlet opening(as clearly shown in Fig 2-3, 228 has an inlet opening, an outlet opening 210 and a duct portion 208,218 which extends fluidly and radially between the inlet and the outlet openings), wherein the duct portion is at least partially shaped via surfaces of the compressor housing portion(clearly shown in Fig 2-3; Col 5, ll. 1-13).
In Reference to Claim 4
Rexavier teaches:
The turbocharger compressor housing of claim 1(see rejection of claim 1 above), wherein the compressor housing portion at least partially defines an outlet flow passage of the turbocharger compressor(as shown in Fig 2-3, housing portion 202 at least partially defines an outflow passage of the compressor at the radially outer end of the impeller 204 as shown in Fig 3).
In Reference to Claim 5
Rexavier teaches:
The turbocharger compressor housing of claim 1(see rejection of claim 1 above),
wherein the turbocharger compressor housing further comprises:
a crankcase ventilation inlet chamber(218) formed in the hollow cylindrical portion(218 is formed in 208; as shown in Fig 2), wherein the crankcase ventilation inlet chamber is in fluidic communication with the inlet of the turbocharger compressor(Fig 1-3; Col 5, ll. 1-13 and Col 5, ll. 59 to Col 6, ll. 10), and wherein the crankcase ventilation pipe is in fluidic communication with the crankcase ventilation inlet chamber(as clearly shown in Fig 2-3, 228 is in fluidic communication with 218).
In Reference to Claim 6
Rexavier teaches:
The turbocharger compressor housing of claim 5(see rejection of claim 5 above), wherein at least a portion of a wall of the crankcase ventilation inlet chamber is formed by a compressor intake duct and the compressor housing portion(Fig 2-3; at least portion 220 of 218 is formed by the intake duct 212 of compressor housing portion 202).
In Reference to Claim 7
Rexavier teaches:
The turbocharger compressor housing of claim 6(see rejection of claim 6 above),
wherein a passage(210) is formed between the crankcase ventilation inlet chamber and the compressor intake duct or the compressor housing portion(Fig 2-3), wherein an opening of the passage into the crankcase ventilation inlet chamber is spaced apart from an opening of the crankcase ventilation pipe into the crankcase ventilation inlet chamber(by a radial distance as clearly shown in Fig 3) along a wall(220) of the crankcase ventilation inlet chamber formed by the compressor intake duct and the compressor housing portion(220 is formed by 202 and 212 as clearly shown in Fig 2-3).
In Reference to Claim 8
Rexavier teaches:
The turbocharger compressor housing of claim 7(see rejection of claim 7 above),
wherein the turbocharger compressor housing(202) further comprises a wall portion(208) extending at least partially about the compressor inlet duct portion(as clearly shown in Fig 2, 208 extends at least partially about 212), wherein an outer wall(222) of the crankcase ventilation inlet chamber is at least partially formed by the wall portion(222 is at least partially formed by 208 as shown in Fig 2).
In Reference to Claim 9
Rexavier teaches:
The turbocharger compressor housing of claim 8(see rejection of claim 8 above), wherein the wall portion is integrally formed with the compressor housing portion(as shown in Fig 2, wall portion 208 is integrally formed with 202).
In Reference to Claim 10
Rexavier teaches:
The turbocharger compressor housing of claim 9(see rejection of claim 9 above),
wherein the crankcase ventilation inlet chamber is configured to damp pressure variation in the flow of inlet gases arriving at the compressor inlet duct portion(Although Rexavier does not explicitly teach the function of damping pressure variation in the inlet air, because the structure of inlet chamber 218 of Rexavier is substantially identical to the claimed inlet chamber structure, the inlet chamber 218 must also be configured to damp pressure variation in the flow of inlet gases arriving at the compressor inlet duct portion.)
In Reference to Claim 11
Rexavier teaches:
The turbocharger compressor housing of claim 5(see rejection of claim 5 above), wherein the compressor housing portion(202) is arranged in an intake assembly(assembly of Fig 1) comprising an intake duct(fresh air intake duct 206 of Fig 1-2) in fluidic communication with the compressor inlet duct portion(the fresh air intake duct is in fluidic communication with 212 as indicated by the flow arrows of Fig 1).
In Reference to Claim 12
Rexavier teaches:
The turbocharger compressor housing of claim 11(see rejection of claim 11 above), wherein a wall(226) of the crankcase ventilation inlet chamber is at least partially formed by the intake duct(as shown in Fig 2, 226 is at least partially formed by 206).
In Reference to Claim 13
Rexavier teaches:
The turbocharger compressor housing of claim 11(see rejection of claim 11 above), wherein an axial end wall(226 is an axial end wall) of the crankcase ventilation inlet chamber is at least partially formed by the intake duct(as shown in Fig 2, 226 is at least partially formed by 206).

In Reference to Claim 14
Rexavier teaches:
The turbocharger compressor housing of claim 12(see rejection of claim 12 above), wherein at least a portion of an outer wall(222) of the crankcase ventilation inlet chamber is formed by the intake duct(as shown in Fig 2, 222 is at least partially formed by 206).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745